FILED
                            NOT FOR PUBLICATION                             MAY 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SERGEI PORTNOY,                                  No. 13-17321

               Plaintiff - Appellant,            D.C. No. 2:13-cv-00314-JAM-
                                                 KJN
 v.

COUNTY OF YOLO; et al.,                          MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Sergei Portnoy appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law violations arising from

his detention in county jail. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal. See Knievel v. ESPN, 393 F.3d 1068,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1072 (9th Cir. 2005) (Rule 12(b)(6)); Huftile v. Miccio-Fonseca, 410 F.3d 1136,

1138 (9th Cir. 2005) (§ 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Portnoy’s state law claims because

Portnoy failed to comply with the California Tort Claims Act. See Cal. Gov’t

Code § 945.4 (claims presentment is necessary before suing public entities); id.

§ 950.2 (if action against public entity is barred under the chapter beginning with

§ 945, action against public employee is also barred); see also Shirk v. Vista

Unified Sch. Dist. 164 P.3d 630, 634 (Cal. 2007) (timely claims presentation is a

condition precedent to, and an element of, any claim against a public entity or its

employees).

      The district court properly dismissed Portnoy’s Fourth Amendment claim

related to his arrest, because the issues had been previously litigated by Portnoy

and were necessary to the prior summary judgment. See McQuillion v.

Schwarzenegger, 369 F.3d 1091, 1096 (9th Cir. 2004) (requirements for collateral

estoppel).

      The district court properly dismissed Portnoy’s Fourth Amendment claim

related to his probable cause determination, because the defendants were entitled to

qualified immunity based on a reasonable belief that a judge had made a positive

finding of probable cause within 48 hours of arrest. See Pearson v. Callahan, 555


                                          2                                      13-17321
U.S. 223, 231 (2009) (reasonable mistakes of law or fact protected by qualified

immunity); see also County of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991)

(concluding judicial determination of probable cause within 48 hours of a

warrantless arrest is necessary).

      The district court properly dismissed Portnoy’s Fourth Amendment claim

challenging the timeliness of his release, because he failed to allege that any delay

was caused by deliberate indifference or anything other than administrative

procedures. See Brass v. County of Los Angeles, 328 F.3d 1192, 1194, 1202 (9th

Cir. 2003) (no constitutional violation where 39-hour delay in releasing the

arrestee after a court order was attributable to administrative procedures); Berry v.

Baca, 379 F.3d 764, 767-69 (9th Cir. 2004) (plaintiff may argue deliberate

indifference in implementation of administrative procedures).

      The district court properly dismissed Portnoy’s Fourteenth Amendment

claim because the defendants’ conduct did not shock the conscience in light of

Portnoy’s valid arrest. See Wilkinson v. Torres, 610 F.3d 546, 554 (9th Cir. 2010)

(standard for familial relations claim under Fourteenth Amendment).

      The district court properly dismissed Portnoy’s claims as to the City of

Woodland and the County of Yolo because he failed to demonstrate that the

government had a deliberate policy, custom, or practice that was the moving force


                                           3                                     13-17321
behind the alleged constitutional violation. See Monell v. Dep’t of Soc. Servs., 436
U.S. 658, 694 (1978).

      AFFIRMED.




                                          4                                   13-17321